 

Case 4:21-cr-10008-JEM Document 15-4 Entered on FLSD Docket 08/22/2021 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

United States of America

V.
Mykhaylo Chugay Case Number: 1:21-ck-10008-Martinez/Snow
AFFIDAVIT
1. Iam Olena Zelenina, citizen of the United States of America, with residence at 25
Maybelle Ln. Unit M. Weaverville, NC. 28787.
FL DL: Z455-640-89-964-0
2. Ilived in Key West for 10 years and moved to North Carolina last year.
3. Ihave known Mykhaylo Chugay since 2013, over 7 years.
4. Tam familiar with him through a mutual friend.
5. I know him as a person of good heart and recognized in the Key West community

a

10.

11

as a man of his word.

He has always provided help and support when I needed it. Back in 2016 I was
hospitalized in Miami for a couple months and he took time to travel from Key
West to visit me and provide support, helping me to go through a very hard period
of my life.

He is a decent and trustworthy man. he has a positive, ready to help personality.
He has been in the USA for over a decade and he has a very warm and strong
connection with Key West and its community.

He has a deep respect for others and I know him as a very calm and appropriate
person who never harmed anyone.

I am sure that if he is released on bail it will not pose any threat to our society.

. lam sure that if he is released on bail, he shall not tamper with evidence or

influence the witnesses of the prosecution and he shall abide by any condition
imposed by the court for releasing him on bail.

I declare under penalty of perjury that theforgoing is true and correct.

Olena Zelenina

 

Dated: 6-20-2 (

SUBSCRIBED AND SWORN TO BEFORE ME on + 20,2041 , to
certify which witness my hand and seal. :

Jini

 

 

 

Llevwy WWns
Notary Public in and for Buncombe County, North Carolina HEIDI MIMS
NOTARY PUBLIC
Buncombe County
1 North Carolina
My Commission Expires February 23, 2022

 

 

 

 
